UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 02-6533



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


ROBERT RUHE,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-96-3, CA-00-188-1)


Submitted:     August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Farnan Potts, Toledo, Ohio, for Appellant. Zelda Elizabeth
Wesley, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Ruhe seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C. § 2255 (2000).       We have reviewed

the   record   and   the   district   court’s   opinion   accepting   the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.            See

United States v. Ruhe, Nos. CR-96-3; CA-00-188-1 (N.D.W. Va. Feb.

28, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               DISMISSED




                                      2